EXHIBIT EXECUTION COPY NELL AF S.À.R.L., THE GUARANTORS NAMED HEREIN, THE BANK OF NEW YORK, as Trustee, Registrar, Paying Agent, Transfer Agent and Listing Agent ABN AMRO BANK N.V., as Security Agent and AIB/BNY Fund Management (Ireland) Limited, as Irish Paying Agent INDENTURE Dated as of August 10, 2005 $615,000,000 8-3/8% Senior Notes due 2015 €500,000,000 8-3/8% Senior Notes due 2015 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS SECTION 1.01 DEFINITIONS 1 ARTICLE TWO THE NOTES SECTION 2.01 FORM AND DATING 27 SECTION 2.02 EXECUTION AND AUTHENTICATION; AGGREGATE PRINCIPAL AMOUNT 28 SECTION 2.03 REGISTRAR AND PAYING AGENT 29 SECTION 2.04 PAYING AGENT TO HOLD ASSETS IN TRUST 30 SECTION 2.05 HOLDER LISTS 30 SECTION 2.06 TRANSFER AND EXCHANGE 30 SECTION 2.07 REPLACEMENT NOTES 31 SECTION 2.08 OUTSTANDING NOTES 31 SECTION 2.09 TREASURY NOTES 31 SECTION 2.10 [INTENTIONALLY OMITTED] 32 SECTION 2.11 CANCELLATION 32 SECTION 2.12 DEFAULTED INTEREST 32 SECTION 2.13 CUSIP NUMBERS 32 SECTION 2.14 DEPOSIT OF MONEYS 32 SECTION 2.15 BOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIES 32 SECTION 2.16 TRANSFER AND EXCHANGE OF SECURITIES 33 SECTION 2.17 SPECIAL TRANSFER PROVISIONS 38 SECTION 2.18 ISSUANCE OF ADDITIONAL NOTES 38 ARTICLE THREE REDEMPTION SECTION 3.01 NOTICES TO TRUSTEE 38 SECTION 3.02 SELECTION OF NOTES TO BE REDEEMED 39 SECTION 3.03 NOTICE OF REDEMPTION 39 SECTION 3.04 EFFECT OF NOTICE OF REDEMPTION 40 SECTION 3.05 DEPOSIT OF REDEMPTION PRICE 40 SECTION 3.06 NOTES REDEEMED IN PART 40 SECTION 3.07 REDEMPTION FOR TAXATION REASONS 40 ARTICLE FOUR COVENANTS SECTION 4.01 PAYMENT OF NOTES 41 SECTION 4.02 MAINTENANCE OF OFFICE OR AGENCY 41 SECTION 4.03 LIMITATION ON RESTRICTED PAYMENTS 41 SECTION 4.04 CORPORATE EXISTENCE 42 SECTION 4.05 PAYMENT OF TAXES AND OTHER CLAIMS 42 SECTION 4.06 MAINTENANCE OF PROPERTIES AND INSURANCE 43 SECTION 4.07 COMPLIANCE CERTIFICATE; NOTICE OF DEFAULT 43 SECTION 4.08 COMPLIANCE WITH LAWS 43 SECTION 4.09 REPORTS TO HOLDERS 43 SECTION 4.10 WAIVER OF STAY, EXTENSION OR USURY LAWS 45 SECTION 4.11 LIMITATIONS ON TRANSACTIONS WITH AFFILIATES 45 SECTION 4.12 LIMITATION ON INCURRENCE OF ADDITIONAL INDEBTEDNESS 46 SECTION 4.13 LIMITATION ON DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES 46 SECTION 4.14 CHANGE OF CONTROL 47 SECTION 4.15 LIMITATION ON ASSET SALES 49 SECTION 4.16 PROHIBITION ON INCURRENCE OF SENIOR SUBORDINATED DEBT 52 SECTION 4.17 LIMITATION ON PREFERRED STOCK OF RESTRICTED SUBSIDIARIES 52 SECTION 4.18 LIMITATION ON LIENS 52 SECTION 4.19 ADDITIONAL SUBSIDIARY GUARANTORS 52 SECTION 4.20 CONDUCT OF BUSINESS 53 SECTION 4.21 CAPITAL STOCK OF SUBSIDIARIES 53 SECTION 4.22 WITHHOLDING TAXES 53 SECTION 4.23 IMPAIRMENT OF SECURITY INTEREST 55 ARTICLE FIVE SUCCESSOR CORPORATION SECTION 5.01 MERGER, CONSOLIDATION AND SALE OF ASSETS 56 SECTION 5.02 SUCCESSOR CORPORATION SUBSTITUTED 57 ARTICLE SIX DEFAULT AND REMEDIES SECTION 6.01 EVENTS OF DEFAULT 57 SECTION 6.02 ACCELERATION 58 SECTION 6.03 OTHER REMEDIES 58 SECTION 6.04 WAIVER OF PAST DEFAULTS 59 SECTION 6.05 CONTROL BY MAJORITY 59 SECTION 6.06 LIMITATION ON SUITS 59 SECTION 6.07 RIGHTS OF HOLDERS TO RECEIVE PAYMENT 59 SECTION 6.08 COLLECTION SUIT BY TRUSTEE 59 SECTION 6.09 TRUSTEE MAY FILE PROOFS OF CLAIM 60 SECTION 6.10 PRIORITIES 60 SECTION 6.11 UNDERTAKING FOR COSTS 60 SECTION 6.12 EXPENSES AND SERVICES AFTER AN EVENT OF DEFAULT 60 ARTICLE SEVEN TRUSTEE SECTION 7.01 DUTIES OF TRUSTEE 61 SECTION 7.02 RIGHTS OF TRUSTEE 62 SECTION 7.03 INDIVIDUAL RIGHTS OF TRUSTEE 63 SECTION 7.04 TRUSTEE'S DISCLAIMER 64 SECTION 7.05 NOTICE OF DEFAULT 64 SECTION 7.06 [INTENTIONALLY OMITTED] 64 SECTION 7.07 COMPENSATION AND INDEMNITY 64 SECTION 7.08 REPLACEMENT OF TRUSTEE 65 SECTION 7.09 SUCCESSOR TRUSTEE BY MERGER, ETC 65 SECTION 7.10 ELIGIBILITY; DISQUALIFICATION 66 SECTION 7.11 [INTENTIONALLY OMITTED] 66 SECTION 7.12 APPOINTMENT OF CO-TRUSTEE 66 SECTION 7.13 COLLATERAL 67 ARTICLE EIGHT DISCHARGE OF INDENTURE; DEFEASANCE SECTION 8.01 TERMINATION OF THE COMPANY'S OBLIGATIONS 67 SECTION 8.02 ACKNOWLEDGMENT OF DISCHARGE BY TRUSTEE 69 SECTION 8.03 APPLICATION OF TRUST MONEY 69 SECTION 8.04 REPAYMENT TO THE COMPANY 69 SECTION 8.05 REINSTATEMENT 70 ARTICLE
